                                                                                 JS-6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. SA CV 19-01720-DOC-KES                                    Date: March 12, 2020

Title: ANTHONY LONGOBARDO V. AVCO CORPORATION ET AL


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

               Kelly Davis                                    Not Present
             Courtroom Clerk                                 Court Reporter

      ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
            PLAINTIFF:                                   DEFENDANT:
           None Present                                   None Present


       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                  MOTION TO REMAND [8]

       Before the Court is Plaintiff Anthony Longobardo’s (“Plaintiff”) Motion to
Remand the case to Orange County Superior Court (“Motion”) (Dkt. 8). The Court finds
this matter appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D.
Cal. R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
GRANTS Plaintiff’s Motion.

I.     Background

       A.    Facts

        The following facts are drawn from Plaintiff’s Complaint (“Compl.”), Notice of
Removal (Dkt. 1), Ex. A. This action relates to a plane crash in which Plaintiff suffered
“severe, permanent and disfiguring injuries” to his body. Compl. ¶ 16. Plaintiff alleges
that his injuries are a result of the engine failing, id. ¶ 21, and sued Defendant Avco
Corporation (“Avco”), Defendant Lycoming Engines (“Lycoming”), Defendant Kelly
Aerospace Inc. (“Kelly”), Defendant Consolidated Fuel Systems, Inc. (“CFS”), and
Defendant Trimmer Aviation, LLC (“Trimmer”) (collectively, “Defendants”) for
negligence, strict liability, and breach of implied warranty. See generally Compl.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-01720-DOC-KES                                          Date: March 12, 2020
                                                                                        Page 2




       B.     Procedural History

      Plaintiff originally filed his suit in Orange County Superior Court, case number
30-2019-01063700-CU-PL-CJC, on April 15, 2019. Compl. at 1. On September 09, 2019,
Defendant Avco filed a Notice of Removal (Dkt. 1), based on diversity of citizenship
under 28 U.S.C. § 1332. Plaintiff filed the instant Motion (Dkt. 8) on October 08, 2019.
On October 28, 2019, Defendant Avco filed an Opposition (Dkt. 14), and Plaintiff
submitted his Reply (Dkt. 18) on October 31, 2019.

II.    Legal Standard

         Removal of a case from state court to federal court is governed by 28 U.S.C. §
1441, which provides in relevant part that “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction, may be removed .
. . to the district court of the United States for the district and division embracing the
place where such action is pending.” 28 U.S.C. § 1441. This statute “is strictly construed
against removal jurisdiction,” and the party seeking removal “bears the burden of
establishing federal jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393
(9th Cir. 1988) (emphasis added) (citations omitted). A federal court may order remand
for lack of subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. §
1447(c).

       If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
remand pursuant to 28 U.S.C. § 1447(c).


III.   Discussion

       Plaintiff argues (1) that removal is improper because there is a lack of complete
diversity as this action has been consolidated with a pending action in Orange County
Superior Court that involves a California defendant and (2) the Defendants violated the
unanimity requirement because there is insufficient evidence that all Defendants
consented to removal. See generally Mot. The Court will take each argument in turn.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-01720-DOC-KES                                            Date: March 12, 2020
                                                                                          Page 3


      First, Plaintiff argues that “the present case was consolidated on August 2, 2019
by Judge Robert J. Moss” with a pending case in superior court that includes a California
defendant. Mot. at 10. This, Plaintiff argues, means that complete diversity is destroyed,
and remand is required. Id.

        Plaintiff notes that in the Notice of Removal Defendant Avco explained that Judge
Moss’s order was “limited”, and the consolidation was “only for the purpose of
destructive testing of the aircraft and components that caused the plane crash.” Id.; see
also Notice of Removal at Exh. I (“IT IS HEREBY ORDERED AND ADJUDGED
THAT: . . . [the case is consolidated] for the limited purpose of destructive testing on the
subject aircraft.”). However, “California law does not recognize this type of
consolidation” because under California law consolidation may be for all purposes or for
purposes of trial only. Mot. at 11; see also City of Oakland v. Abend, 2007 WL 2023506,
at *4 (N.D. Cal. July 12, 2007) (“In California, there are two types of consolidation: a
consolidation for purposes of trial only . . . and a complete consolidation . . . .”) (internal
quotations omitted). Thus, Plaintiff argues that Judge Moss’s order was “ineffective” and
that the superior court has treated the order as such. Mot. at 11–12; Reply at Exh. 3
(attaching a notice from Orange County Superior Court rejecting a filing in the state case
because the case was consolidated and all documents must be filed in the lead case).
Thus, viewing these matters as consolidated this Court should remand, as there is a lack
of diversity between the parties. Id.

       Defendant Avco argues that removal was proper because, under the clear text of
Judge Moss’s order, the case was consolidated for a limited purpose. Opp’n at 11.
Therefore, Avco contends, “the state court does not appear to have necessarily expected a
complete consolidation for the duration of the case.” Id. Defendant Avco also argues that,
even if the order to consolidate for a limited purpose was ineffective, this Court should
not deem the order a full consolidation but should instead view the cases as not properly
consolidated at all. Id.

       The Ninth Circuit has explained that “consolidation will affect the district court’s
analysis of removal jurisdiction where the state court’s consolidation order ‘destroys the
identity of each suit and merges them into one.’” Bridewell-Sledge v. Blue Cross of
California, 798 F.3d 923, 929 (9th Cir. 2015) (internal citations omitted). Further, “[t]he
party invoking the removal statute bears the burden of establishing federal jurisdiction”
and the statute is “strictly construed against removal.” Ethridge, 861 F.2d at 1393.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-01720-DOC-KES                                             Date: March 12, 2020
                                                                                           Page 4


        Here, though Defendant Avco has provided the Court with an order from the
Superior Court consolidating this action with another related action for only a limited
purpose, the Court agrees with the Plaintiff that, in effect, the order has “destroyed the
identity” of the original suit given that the original suit is no longer accepting filings after
the consolidation order. See Reply at Exh. 3 (denying Plaintiff’s filing in superior court
given the consolidation of the action). Given this evidence, and given that this Court
strictly construes the removal statute against removal, the Court finds that Defendant
Avco has failed to meet its burden of establishing federal subject matter jurisdiction.
Therefore, the Court GRANTS Plaintiff’s Motion and remands this action to the Orange
County Superior Court. The Court need not consider whether, under Plaintiff’s second
argument, all Defendants properly consented to removal.

IV.    Disposition

     For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to
Remand. The action is remanded to Orange County Superior Court.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                                      Initials of Deputy Clerk: kd

 CIVIL-GEN
